Title: From George Washington to Henry Glen, 8 August 1796
From: Washington, George
To: Glen, Henry


        
          Sir
          Mount Vernon 8th Augt 1796
        
        As it appears by the Secretary of Wars letter to me, that you have lately been to the Forts of Oswego and Niagara and must have a competent knowledge of the time and manner of making a tour to the latter, I request the favor of you, as well for my own satisfaction, as to enable me to answer the enquiries of others, to solve the following question, in detail—viz.
        How long would it take a small party, unincumbered with heavy baggage—who should not, on the journey, waste time unnecessarily—nor proceed so as to fatiegue themselves—to perform this Tour from the City of New York?
        To explain what I mean, by desiring that the above question may be answered in detail permit me to propound the following queries.
        1st What is the usual time in going from New York to Albany by Water conveyance? the same by land?
        2d Is a passage in the Packets, or Stages, always to be had from N. York?
        3d What time does it require to go from Albany to Fort Schuyler (or Stanwix) by Water? the same by land?
        4th Could a light Boat, or two, according to circumstances, with Batteau Men always be had at Schenectady? On what terms?
        5th If Boats are not to be had, could Horses be hired at Schenectady to go to Fort Schuyler?
        6th How long in getting from Fort Schuyler to Fort Oswego? Would there be any certain dependence of procuring Craft at the former, to descend by the Wood Creek, &ca &ca to the latter? And whether with the assistance of a Cloak, & a little roughing, one could pass through that Country without carrying tents or bedding? and could moreover be supplied with Provisions, if not taken along?
        7th What is the usual passage from Oswego to Niagara? Could there be any dependance on a vessel at the former (as we have none of our own) without risking an uncertain—perhaps tedious delay? And is there any way, in case this should be likely to happen, of going by land? What is the distance, and are there any settlements, and a Road between those places?
        Answers as full & precise, as the nature of the case, & your

knowledge of circumstances will enable you to give, would go near to ascertain the time required to perform this rout in, and the provision, necessary to be made for it. After requesting these, as soon as you can conveniently give them, and apologizing for the trouble you will have in complying with this request, I have only to add that with very great esteem, I am—Sir Your Obedt Hble Servt
        
          Go: Washington
        
        
          P.S. Would such Batteaux as could be obtained at Schenectady be fit to perform the whole voyage to Niagara? and in that case could they be engaged for it with proper hands?
        
      